Woods, J.,
delivered the opinion of the court.
The demurrer is founded upon a total misconception of the character of complainant’s bill. It is not a bill of review in any sense. It is an original bill for cancellation of certain deeds clouding complainant’s title to an undivided interest in the lands named. While it is true that, mauy years ago, there was a decree of the chancery court partitioning these lands, on the case then made, still, it is obvious that complainant was then a non-resident infant of tender years, and was not a party to that proceeding. Her interests were wholly unaffected by that decree. Neither the statute of limitations of two years, contained in § 2693, code 1880,, nor § 2568, establishing the effect of a final decree in partition proceedings, has any application in the case presented by the present bill of complaint. Far within the ten years’ limitation, complainant has begun her action to clear her title and assert her rights, and the respondents must make answer.
It may be proper to remark tbat the important question involved in the ease at bar has been adjudicated in the case of the Fallback Planting & Mercantile Co. v. Odille Muson et al., decided March, 1893, by this court.
Decree reversed!, demurrer overruled and cause remanded, with leave to defendants to answer in thirty days after mandate filed in court below.